2
‘

SOCIAL AGREEMENT ‘

Between the

a

B & V Timber Company

And the
AFFECTED COMMUNITIES REPRESENTED BY Community Forest Development
Committee (CFDC),Timber Sale Contract( TSC) A-6, Gbarpolu County, Liberia

Teh

As Attested to by the
FORESTRY DEVELOPMENT AUTHORITY

LEGAL REQUIREMENT FOR THE FORMATION of CFDC

This Social Agreement (agreement) is hereby made and entered into by and between the B & V
‘Timber Company. hereinafter referred to as B&VTC, the communities of Goarpolu and Bong
counties Community Forest Development Committee( CFIC), hereinafter referred to as the
Communities, for Timber Sale Contract area Ai/6, and attested to as to its completeness by the
“Development Authority, Monrovia, Liberia, hereinafter referred to as the FDA, under
cvisions of the 2006 National Forestry Reform Law, and FDA Regulation No. 105-07
on Major Pre-felling Operations under Forest Resource Licenses.

Technical description of AREA

Technical description of Timber Sale Contract “A-6”

- Sale Contract A-6 lies within Latitudes 7°670” - 7°9°36" North of the equator and
das 10°12°36" - 10°1 8°36" West of the Greenwich meridian and it is located in Gbarpolu

‘ounties-Liberia.
Contract A-6 is 70 miles south of the Atlantic Ocean and 103.17 miles semi

«road to the Port of Monrovia.

2 point of COMMENCEMENT; thence a line runs N 72° E (10°12°30.25" W-
Ni for 11,166 meters to 2 point; thence a line runs § 29° E (10°12703.23" W-
N. for 1,696 meters to a point; thence a line runs § 42° W (10°12'S7.28" WwW.
Ni for 2,464 meters to a point; thence a line runs $ 1° W (10°12°S7.97" Ww.
N) for 1.480 meters.to a point; thence a line runs S$ 24° E (10°12°47.58" W-
Ni for S44 meter to a point; thence a line runs S 69° W (10°16°57.04" Ww.
N: for §,223 meters to a point; thence a line runs N 25° W (10°18'15, 00” W-
N+ for 5.691 meters to the point of COMMENCEMENT, (10°12'30.25" W-

5 acres or 5,000 hectares of forest land and no more.

mere pe
Land Satelit te Imagery Map of:

B & V Timber Company,. In the preparation of the AG

ducted in a portion of the affected communities. The
‘purpose of these surveys was to Validate whether the area was suitable for commercial forest
practices based upon ecological, economic and social considerations. As part of this survey, the

informed of the potential TSC in the vicinity and the requirements for

affected communities were 1
a social agreement. As @ result of this, the FDA secured a statement on behalf of affected

rmmunities around the A-6 TSC that they intend to negotiate a social agreement in good faith
the winner of the competitive bid.

The timber sale contract was awarded to

TSC. notice was given’ and surveys con

car

E scction L. PURPOSE/OBJECTIVE

een communities around a giver logging contract
to operate in that area, which establishes the

¢ an agreement required by FDA Regulation No. 105-07 between any
karvest timber and the affected communities that could be affected by that

Cr

Social Agrees

have been authorized by the FDA through
ed communities,
ig rights and responsibilities of the company

a) Only established betwer
the competitive bidding pré
To establish a code of cotidl
and affected communities.
¢) To establish the financial ben
34 of FDA Regulation No. 10:
Forest Resource Licenses. .
2) Negotiated directly between companies end local communities; and
¢) Attested to and regulated by the EDA: However, the FDA does not play an active role
in the negotiation process beyond serving as a facilitator or mediator if discussions
break down

2)

fected communities with respect to section
epilation on Major Pre-felling Operations under

Section I]. STATEMENT OF MUTUAL BENEFIT AND INTEREST:

5 & V Timber Company, and TSC-A6 Community Forest Development Committee
cnmunitigs strive to engage in a mutually beneficial relationship by agreeing fo the
eet. Working cooperatively in the on-going implementation of the TSC will
sted communities and the B & V Timber Company, to achieve their respective

x of the above premises, the parties hereto agree as follows:

2d. DUTY AND RESPONSIBILITIES OF B & V Timber Company (HOLDER)

identify the representative of the Timber Corporation designated by the
epresent it in negotiating the terms of a social agreement. Corporation
inciude:- .

whose names are maintained on the fist of names identified in the
rre-qualification documents or has such documentation to verify his
‘h the company and has the power to negotiate on the company’s behalf;

at this person is unable to negotiate with the Affected Community, any

a the Corporation may designate, subject to the yequirements of this
= ra

Chr

“av The Holder shall maintain 2 Tst ofisiuity representatives for its TSC.

The Holder shall include @ negotiated agreement of the following issues. rights and

responsibilities: ‘

. ThHeB&eV Timber Company agreed to design its logging operations 10 minimize effects
on traditional practices such ag taboo day, sacred sites, and the range of taboo
animals/plants, medicinal plant sites, hunting ground, non timber forest products sites.

© B&V Timber Company agreed to ensure that water collection points are protected and
maintained.

© B& V Timber Company agreed that timber operations are timed to minimize disruption
to subsistence agricultural activities.

+ B&Y Timber Company ‘Agreed that timber operations respect the existing cash crOPS-

-B& V Timber Company agreed to participate in community development Progra’

© B&Y Timber Company agreed to provide transpiration during emergency situation and

major development activity.
. B& V Timber Company’ agreed 10 recondition and ynaintain roads adjacent to the

. B & V agreed to Pay $1.00 USD per cubic meter to the Community Forestry
Development Committee 2 addition to the payment of 30% of the Jand rental yQwhich 1s
USD 1.25 per hectare) to the community benefit sharing, scheme.

«3 & V Timber Company agreed to recognize the employment of unskilled and skilled

personal from the affected communities provided they are willing and qualified.

3 & V Timber Company agreed to abide by terms and conditions of Social Agreement.

3 & V Timber Company agreed to make available timber products t0 the community

during community development project.

« 3 & V Timber Company shall hold meet with CFDC’s and affected community

= gouss any issues On B quarterly basis. .

oe

Section TV. DUTIES AND RESPONSIBILITIES O¥ AFFECTED COMMUNITIES

ed Communities shall be represented by @ Community Forest Developmen
22. The Community Forest Development Committee is responsible for representing the

munities 1D negotiatin: the terms of 2 social agreement. Community Fores
Committees must abide by the following conditions —

. Forestry Development Committee must consist of at least five members wr
=the community or communities that the Committee represents. *

Forestry Development Committee must be freely and fain
of the community ‘or communities represented py the Committee.

oresuy Development Committee must provide & means for all residents t
g women and youth, to have their views heard and considered.

Metgeh :

‘d) Prior to the disbursement of funds, a
incorporated under the laws of the Republ

Development Committee must be

Cade of Conduct

« The community agreed to avoid the expansion:of subsistent agriculture activities within
Contract Area. Hence community shall promote and encourage low land agriculture
development.

« The commenity agreed to discourage unnecessary fire disposal and encourage fire safe
practi#es.

« Existing cash crope will be identified and Company informed by dhe community 8 not
conflict with harvest opera‘ionq..

© The affected community can request transportation dering emergejcq afd some major
cmmmunity development programs.

+ The community agreed to use, free of charge, any roads constrected and/or maintained by
3B & V Timber Company: provided, however, that cubh use shall not unduly prejudice
sor interfere with B & V Timber Company’ operations.

© The affected community agreed to abide by all terms and conditions of the Social

Section V. DUTIES AND RESPONSIBILITIES OF FOREST
DEVELOPMENT AUTHORITY

sre that the TSC is authorized so that all terms and conditions of the License are

that the Operations of the Holder are in compliance with the TSC.
‘ste copies of agreement:

inal to TSC Holder,

c nity Forestry Development Committee,

=DA Managing Director

ian original to: , b. Send a copy to: : ;

» TSC Holder * Community Forest Development
Committee

e FDA Managing Director

\

Section VI. PRINCIPLE CONTACE!

Be Timber £ omPp. any mmunity Forest . Development
Emmanuel Q. Vincent '
President & CEO

B & V Timber Company
Brewerville, Montserrado County

Phone: 06454431
FAX
Email:

Forest Development Authority
Contact

Hon, John T. Woods

Phone: 06564070

Email: johntwoods38@yahoo.com

Section VIL: MUTUAL OBLIGATIONS

it is the intent of this agreement that the partics may modify this agreement by mutual

ereement The FDA will need to attest to its completeness prior to any modifications going
imo effect. ‘ .

B. The parties will maintain lines of communication regarding operations and specifically
crovide periodic updates to the chairperson regarding any issues in implementing the social
deteement. The update should specifically provide information as to the volume of logs

‘emoved to date.
C. The parties will hold an annual meeting with sepresentatives of the Community Forest
evelopment Committee, FDA and authorized representatives of the TSC Holder to’
cuss the upcoming annual operating plan as well as attempt to resolve any Issues
ntified from the previous operating season.
= parties may provide support and assistance to each other in seeking grant and
‘emative funding opportunities via letters of support and work on grant applications.

Section VIIL REAL PROPERTY IMPROVEMENIS.

mprovements (facilities, roads, etc.) developed as a result of this agreement and at the
‘on of either of the parties, shall thereupon become the responsibility of thé affected
sities, and shall be subject to the same regulations and administration as other similar
ements of a similar nature. No part of this agreement shall entitle TSC Holder to any
Mterest in the project other than the right to use and enjoy the same under, the
‘g applicable regulations. (ly a
vat

Y

Section IX. PARTICIPATION IN SIMILAR ACTIVITIES.

s agreement in no Way restricts the TSC Holder or Affected Communities or FDA from.

zicipating in similar activities with other public or private agencies, organizations, and

rviduals.

ction X. DISPUTE RESOLUTION.

the event of any issue of controversy under this agreement, the parties will seek to initially
esolve their differences with the assistance of FDA. In the event that there are still
‘erences, local government officials (District Commissioner, Paramount Chiefs, Cian
Chief, and Town Chief) should be considered as neutral parties in @ third-party mediation
If not resolved by the steps above, any controversy OF claim arising out of oF
Jating to this agreement shall be exclusively settled by binding «. cortanee
ae es Commerrial Arbitration, Rules and judgment rendered by the arbeii :
Stored In uny coust having jurisdietion Se eR he laws appitii tits ter thse theming. BG
‘Agreement and the Imerpretation thereof are the laws ee Uiberta. The arbitration shalt thes
place at an acceptable location within the towns represented by the CFDC and the arbitral
Sroceedings will be in English with Interpreter provided for tooal innguanee:

Section XI. AUTHORIZED REPRESENTATIVES:

By signing below, the Chairperson of the Community Forest Development Committee
din this document are representatives of the Affected

certifies that the individuals liste
Communities and are authorized to act in their respective areas for matters related to this
agreement. Also, by signing below, the assigned representative of the TSC Holder certifies

that this individual is authorized to act in this capacity for matters related to this agreement,

Section XI. COMM] ENCEMENT/EXPIRA TION DATE.

d as of the date of the last signature andilsetffectiveshrough the

This agreement is executer
duration of a TSC and reviewed every 3 years for a TSC after which time fowl expe,

Section IX. PARTICIPATION IN SIMILAR ACTIVITIES.

agreement in no way restricts the TSC Holder or Affected Communities or FDA from
pating in similar activities with other public or private agencies, organizations, and
viduals.

Section X. DISPUTE RESOLUTION.

‘athe event of any issue of controversy under this agreement, the parties will seek to initially
vesolve their differences with the assistance of FDA. In the event that there are still
ifferences, local government officials (District Commissioner, Paramount Chiefs, Clan
Chief, and Town Chief) should be considered as neutral parties in a third-party mediation
srocess. If not resolved by the steps above, any controversy oF claim arising out of or
celating to this agreement shall be exclusively settled by binding arbitration in accordance
‘with the Commercial Arbitration Rules and judgment rendered by the arbitrator(s) may be
setered in any court having jurisdiction thereof. The laws applicable to the dispute, the Social
‘Agreement and the interpretation thereof are the laws of Liberia. The arbitration shall take
“ince at an acceptable location within the towns represented by the CEDC and the arbitral
proceedings will be in English with interpreter provided for local languages.

Section XL. AUTHORIZED REPRESENTAID VES:

By signing below, the Chairperson of the Community Forest Development Committee
certifies that the individuals listed in this document are representatives of the Affected
Communities and are authorized to act in their respective areas for matters related to this
agreement. Also, by signing below, the assigned representative of the TSC Holder certifies
shat this individual is authorized to act in this capacity for matters related to this agreement.

Section XI. COMMENCEMENT/EXPIRATION | DATE.

‘This agreement is executed as of the date of the last signature and is effective through the
duration of a TSC and reviewed every 3 years for a TSC after which time it will expire.

wr
s agreement has been revi

ewed and approved for signature.

Te eT  Zormat of thi
i woos wore? he parties hereto have executed this agreement as of the last date written
ad

z=
oem?

me

toes Devel

aT
age Hh

Jopment Committee

pate oa 12 o

rae O//O7 [oi

ol?

De laa Ofhedts OF TSG

Oses L. Val, A
avmMar)

lovee.
tm05 ~ Toulasy “7 —-C.-p—Chaivinan
Sunalioad - “7 Sere"

lyea Sure

Tet
"S Barlal ee
_ Chop ai”

kpan ak
an ah Cs -
Malorne wat na Member

Kanae “Uplane _
Nyeoreolly Ser “7

Janes 4epamula ~~ _- |
“Fadel Rollie

PAGE 1OF2

TECHNICAL COMMITTEE SET UP BY THE CITIZENS OF BOKOMU DISTRICT TO
REVIEW THE SOCIAL AGREEMENT FOR TSCS A-6 / A-7 AND MAKE AMENDMENT

AMMENDMENT OF THE ORIGINAL CONTRACT A-6
MARCH 13" 2009

'thas been agreed between B & V Timber Company and The Technical Committee of Bokomu
Districts, Gbarpolu County, that:

Employment preference will be given to Bokomu/Gbarpolu County citizens.
1. B&V Timber Company will participate in development Programs to be identified by

the affected area.

2. B& V Timber Company wili construct and maintain roads in the affected area in
accordance with public works standards.

3. B & V Timber Company will build schools and clinics to be identified by the community.

4. B& V Timber Company will build office for the CFDC and guest house for the affected
areas identified by the community.

5. B & V Timber Company will offer scholarships to students in affected community, at
elementary, high school and university levels in Liberia oe recommendation of ne ¥

CFDC.
patie — |}

qe? Fie 4h,

PAGE 2OFZ

6, B &V Timber Company will provide in-service training to the affected area as
recommended-by CFDC.

7. B&W Timber Company will pay one united states dollars (US $1.00) per cubic meter as
royalty fee, for every log that will be harvested as per FDA contract for TSC area A-6.

8, B & V Timber Company will pay Twenty one United States Dollars and twenty five cents
(US $ 21.25) as land rental fees per hectare to Government as per FDA Contract for TSC
A-6.

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE SUBSTANTIVE
~AWS OF LIBERIA,

EXECUTION
AS WITNESS THE HANDS OF THE DUTY AUTHORIZED REPRESENTATIVES OF THE PARTIES
HERETO AS OF THE DAY AND YEAR FIRST WRITTEN ABOVE.

AND ON BEHAVE OF THE TECHNICAL FOR AND ON BEHAVE OF B& V
COMMITTEE BOKOMU DISTRICT TIMBER COMPANY_

Mr. Hillary Gayflor/Chait

Mr. Allen Gbowee/Co-Chairman
4

Mr. Alfred S. Morris/Secretary

dey

Mrs. Alice Binda/Member

Mr. Son Kollie/Member

